     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

THE CINCINNATI INSURANCE
COMPANY,

                Plaintiff,

        v.                                                              Civ. No. 18-981 JCH/SCY

DESERT STATE LIFE MANAGEMENT;
CHRISTOPHER MOYA, in his capacity
as Receiver for the receivership estate of
DESERT STATE LIFE MANAGEMENT;
PAUL A. DONISTHORPE; CAMERON
GRAHAM, as trustee for ANDREW
GRAHAM on behalf of himself and all
others similarly situated, et al.,

                Defendants.

             MEMORANDUM OPINION AND ORDER GRANTING IN PART
             AND DENYING IN PART MOTION FOR PROTECTIVE ORDER

        In this matter, former clients of Desert State Life Management (“DSLM”) and Paul

Donisthorpe sued in state court, alleging a class action against DSLM and Donisthorpe for

Donisthorpe’s alleged scheme of stealing client funds invested with DSLM. Cincinnati Insurance

Company insured DSLM and filed the present declaratory judgment action against DSLM,

Donisthorpe, and the proposed class representatives (the former clients) to determine if it has a

duty to provide coverage to Donisthorpe and DSLM. Doc. 1. Presently before the Court is

Plaintiff Cincinnati’s Motion for Protective Order Regarding Depositions, filed July 17, 2020.

Doc. 96. The class representative defendants seek a Rule 30(b)(6) deposition of Plaintiff

Cincinnati and sent it a list of topics for that deposition. See Doc. 96-1. Plaintiff objects to a

number of the topics as written, proposes revised topics, and objects to providing one witness,

Victor Peters, for two depositions. Accordingly, after conferring with the class representative
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 2 of 13




defendants, Plaintiff filed the present motion. The class representative defendants filed a

response in opposition on July 31, 2020, Doc. 101, and Plaintiff filed a reply on August 14,

2020, Doc. 102.

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 26 allows discovery of “any nonprivileged matter that is

relevant to any party’s claim or defenses and proportional to the needs of the case . . . .” Fed. R.

Civ. P. 26(b)(1). “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense, including . . . forbidding the

disclosure or discovery; specifying terms, including time and place or the allocation of expenses,

for the disclosure or discovery; prescribing a discovery method other than the one selected by the

party seeking discovery; [or] forbidding inquiry into certain matters or limiting the scope of

disclosure or discovery to certain matters . . . .” Fed. R. Civ. P. 26(c)(1). On the other hand, “[i]f

a motion for a protective order is wholly or partly denied, the court may, on just terms, order that

any party or person provide or permit discovery.” Fed. R. Civ. P. 26(c)(2). The burden is on the

moving party to demonstrate good cause for the requested protective order. Benavidez v. Sandia

Nat’l Lab., 319 F.R.D. 696, 721 (D.N.M. 2017).

       Under Rule 30(b)(6), a party may name an entity as a deponent and “describe with

reasonable particularity the matters for examination” of that entity. Fed. R. Civ. P. 30(b)(6). The

entity must then designate one or more persons to testify on its behalf. Id. Accordingly, “[a] good

rule 30(b)(6) deposition – from both parties’ standpoints – requires cooperation.” Peshlakai v.

Ruiz, No. CIV 13-0752 JB/ACT, 2014 WL 459650, at *25 (D.N.M. Jan. 9, 2014). “The [entity]

must produce fully prepared and knowledgeable witnesses on the topics designated, but the

questioning party must be specific in what it wants to know.” Id.




                                                  2
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 3 of 13




                                            ANALYSIS

   1. Undisputed Topics

       As an initial matter, in its opening brief, Plaintiff Cincinnati takes issue with all nine

topics provided by the class representative defendants and proposes amended language for many

topics. In response, the class representatives only dispute Topics One, Four, and Eight and state

that Topics Three, Five, Six, Seven, and Nine are undisputed. See Doc. 101 at 6 (“The Former

Clients do not object to Cincinnati’s understanding of the agreement on these topic areas.”). The

class representatives assert, however, that “it is superfluous for the Court to rewrite the topic

areas, as requested by Cincinnati.” Id. Plaintiff Cincinnati, on the other hand, argues that the

Court should issue an Order with the wording it proposed to the class representatives and to

which the class representatives agreed. For the sake of clarity, the Court agrees with Plaintiff and

repeats the agreed language in the conclusion of this order.

       Further, in its opening brief, Plaintiff Cincinnati objects to Topic Two as ambiguous,

overbroad, irrelevant, and seeking information protected by the work-product and attorney-client

privilege. Doc. 96 at 10-12. It offers no proposed rewritten language, and so the Court assumes

that it seeks to strike Topic Two. The class representatives do not dispute Plaintiff’s argument on

Topic Two, and indeed, fail to mention Topic Two at all. Accordingly, the Court will strike

Topic Two.

       Lastly, Plaintiff objects to Topic Four as irrelevant and argues that the Court should strike

it. Doc. 96 at 14-15. The class representatives agree to withdraw the topic, but state that

“withdrawal should not be construed to forfeit any right to examine Cincinnati’s representative

about any coverage positions asserted in the operative complaint.” Doc. 101 at 6. The Court will

note the class representative defendants’ withdrawal of this topic.




                                                  3
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 4 of 13




   2. Topic One

   With Topic One, the class representatives seek to question Plaintiff Cincinnati about

       the underwriting of any policies issued by You or consideration by You of any
       policies to be issued by You for coverage of Paul Donisthorpe; L. Helen Bennett,
       Judy Mahar, Scott Kominiak, and/or Liane Kerr, including but not limited to the
       Directors and Officers Liability Policy, BCN 0007591 issued by Cincinnati as
       described in Plaintiff’s Complaint and attached as Exhibit 3.

Doc. 96-1 at 2. Plaintiff argues that this topic is “not reasonably particular and ambiguous

rendering it impossible to address.” Doc. 96 at 9. Plaintiffs instead propose that Topic One be

amended to

       Cincinnati’s initial decision to issue Policy No. BCP-0007591 to Desert State Life
       Management, Inc. for the April 17, 2012 to April 17, 2013 policy period, its
       decision to issue renewal Policy No. BCP-007591 to Desert State Life
       Management, Inc. for the April 17, 2013 to April 17, 2016 policy period, and its
       decision to issue renewal Policy No. BCP-007591 to Desert State Life
       Management, Inc. which incepted on April 17, 2016.

Doc. 96 at 10.

       Plaintiff suggests this re-write in order to cure its objections. Specifically, Plaintiff seeks

clarity on the meaning of “‘underwriting’ out of concern that Class Representative Counsel may

be ascribing a meaning to ‘underwriting’ different from its commonly understood meaning.”

Doc. 102 at 5. Plaintiff believes that the class representatives seek testimony related to claim

coverage decisions, while the term underwriting only refers to decisions on issuing and renewing

a policy. Yet, in the class representatives’ response to the present motion, they define

underwriting to mirror Plaintiff’s definition. See Doc. 101 at 4-5 (listing the Black’s Law

Dictionary definition of underwrite as “to execute and deliver an insurance policy,” and “to

undertake to pay.”). Accordingly, the Court disagrees with Plaintiff that the term “underwriting”

is ambiguous. Additionally, the Court agrees with the class representative defendants that “to the

extent that Cincinnati ascribes some other meaning to the term ‘underwriting,’ the Former



                                                  4
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 5 of 13




Clients should be permitted to explore that meaning and any other meaning that Cincinnati

ascribes to the term.” Doc. 101 at 5.

       Further, even if the class representatives will seek testimony about coverage decisions,

and not just about the decision to issue and renew a policy, Plaintiff acknowledges that coverage

decisions are addressed by Topics Five and Nine. In other words, Plaintiff Cincinnati must

prepare its Rule 30(b)(6) witnesses for such questions and whether the class representative

repeated the same request in multiple Topics is inconsequential.

       Plaintiff also objects to Topic One because it argues that the term “consideration” is

“susceptible to multiple meanings, rendering the Topic not reasonably particular, ambiguous, and

overbroad.” Doc. 96 at 9. However, Plaintiff offers no further explanation. Plaintiff’s objections

to particularity, ambiguity, and overbreadth are, at least in part, addressed by the class

representatives’ limitation of the things under consideration: “consideration by you of any

policies to be issued by You for coverage of [various individuals].” Given Plaintiff’s conclusory

argument related to the term “consideration” and the class representatives’ limitation of the items

under consideration, the Court finds this portion of Plaintiff’s argument unpersuasive.

       Lastly, Plaintiff objects to Topic One because the request for testimony regarding any

policies to be issued to certain individuals is overbroad, unlimited in time and scope, imposes an

undue burden on Plaintiff, and is irrelevant because it is not limited to the Desert State Policy.

Doc. 96 at 9. The Court agrees that the testimony should be limited in time. As Plaintiff’s note,

Paul Donisthorpe pled guilty to acts take as early as 2009. Doc. 96 at 2. Given this, the Court

will limit the temporal scope to policies issued in 2005 or thereafter.

       Next, although Plaintiff generally asserts that the class representative’s request is

burdensome, it does not explain why this is so. As a result, the Court cannot evaluate any




                                                  5
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 6 of 13




specific burdens related to Plaintiff providing testimony about “any policies.” Nor is the class

representatives’ request burdensome on its face. The only policy at issue may, in fact, be BCN

0007591. The class representative defendants, however, included a more open-ended question

(any policies issued for coverage to certain individuals, including BCN 0007591) should other

policies or coverage exist. Plaintiff presents no evidence that other policies or coverage exist, or

that it would be an undue burden to discuss other policies or coverage that may exist for the

listed individuals. Moreover, the class representative defendants have limited “any policies” to

be policies issued to coverage for a finite set of individuals. As such, beyond the temporal

limitation to which the Court agrees, Plaintiff has not shown good cause to rewrite Topic One to

include a limitation in scope and has not shown that the Topic is overly broad or irrelevant. The

Court, therefore, grants in part and denies in part Plaintiff’s Motion as to Topic One.

   3. Topic Eight

       Topic Eight seeks testimony on “[a]ny and all communications between you and Paul

Donisthorpe; L. Helen Bennett, Judy Mahar, Scott Kominiak, and/or Liane Kerr, or any third-

party (not including Your lawyers) related to the allegations in Your Complaint.” Doc. 96-1 at 3.

Plaintiff objects because “this topic is not reasonably particular, is open-ended, is overbroad, and

is unduly burdensome.” Doc. 96 at 21. Plaintiff seeks to amend the topic to “[c]ommunications

between Cincinnati and Paul Donisthorpe; L. Helen Bennett; Judy Mahar; Scott Kominiak,

and/or Laine Kerr regarding Cincinnati’s denial of coverage to Donisthorpe and Desert State

alleged in Cincinnati’s Complaint.” Doc. 96 at 22.

       Plaintiff proposes a rewrite to this Topic because “[t]he Amended Complaint consists of

92 paragraphs [and] Cincinnati is not required to guess which of the allegations the Class

Representative Defendants seek testimony regarding.” Doc. 96 at 21. Notably, Plaintiff does not,




                                                  6
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 7 of 13




and could not reasonably, object to the notion that the class representatives are entitled to obtain

deposition testimony from Plaintiff about the allegations Plaintiff has made in its Complaint.

Instead, Plaintiff’s objection is that its Complaint is so broad that its 30(b)(6) testimony should

be more limited than the parameters of the Complaint. But, to the extent the Complaint is broad,

it is broad because Plaintiff, the master of its Complaint, made it so. Plaintiff presents no

compelling argument as to why the class representatives should not be entitled to question a

Cincinnati representative about communications related to all allegations in the Complaint.

       Plaintiff further objects to Topic Eight because the reference to “any third-party” is

vague, overbroad, and not reasonably particular. The class representative defendants assert that

Plaintiff provides no basis for limiting the topic to only communications between Cincinnati and

Desert State Life Management affiliates. Instead, the class representatives seek testimony about

Cincinnati’s communications with all individuals that relate to the allegations in the Complaint.

The Court can envision hypothetical third-party communications that are not discoverable.

Plaintiff, however, has not sought protection from disclosure of a communication with any

particular third-party. If Plaintiff seeks protection from disclosure of a communication with a

particular third-party, the Court will allow Plaintiff to file a supplement no later than seven

calendar days from the date of this Order that specifically identifies the third-party with whom it

has had a communication that it asserts is not discoverable. Absent such a supplement, the Court

denies Plaintiff’s Motion as to Topic Eight.

   4. Deposition of Victor Peters

       In response to the class representative defendants’ initial Rule 30(b)(6) deposition

request, Plaintiff Cincinnati advised all Defendants that it would produce three witnesses, likely

including Victor Peters, as representatives. Doc. 96-5. After receiving that information,




                                                  7
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 8 of 13




Defendant Donisthorpe also requested to depose Victor Peters as a fact witness. Doc. 96-6. In the

present motion, Plaintiff Cincinnati asserts that Mr. Peters should not be subjected to two full,

separate depositions and seeks a protective order that would require Mr. Peters to sit for only one

deposition, subject to the 7-hour time limit in the Order Setting Case Management Deadlines and

Discovery Parameters (Doc. 49), where he can be questioned as a Rule 30(b)(6) witness and as a

fact witness. Doc. 96 at 25-26. Defendant Donisthorpe did not respond to Plaintiff’s Motion for

Protective Order, but the class representative defendants did, opposing Plaintiff’s request for a

single deposition of Mr. Peters.

       As Plaintiff points out, under Rule 30(a)(2)(A)(ii) a party must obtain leave of the court

to take more than one deposition of any particular witness, unless the parties stipulate otherwise.

However, the class representative defendants argue that the depositions of Cincinnati’s corporate

representatives, including Mr. Peters if designated as such, and the deposition of Mr. Peters as a

fact witness should take place separately in order to cure any time constraints and to avoid

confusion in the record about whether Mr. Peters is testifying as a corporate representative or in

his individual capacity. Doc. 101 at 7.

       While the Court is unaware of any authority from the Tenth Circuit or this District, and

neither party cites any, the Southern District of New York has addressed this precise issue. In

Sabre v. First Dominion Capital, LLC, the court held that “the deposition of an individual who is

noticed as an individual witness pursuant to Fed. R. Civ. P 30(b)(1) and who is also produced as

a corporate representative pursuant to Fed. R. Civ. P. 30(b)(6) are presumptively subject to

independent seven-hour time limits.” No. 01CIV2145, 2001 WL 1590544, at *1 (S.D.N.Y. Dec.

12, 2001). The Court agrees because, as reasoned in Sabre, the deposition of a Rule 30(b)(6)

witness “is substantially different from a witness’s deposition as an individual.” Id. A Rule




                                                 8
     Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 9 of 13




30(b)(6) witness is “responsible for providing all the relevant information known or reasonably

available to the entity,” and the witness’s answers bind the entity, which is different than an

individual testifying about his personal knowledge. Id.; see also La. Pac. Corp. v. Money Mkt. 1

Inst. Inv. Dealer, 285 F.R.D. 481, 487 (N.D. Cal. 2012) (citations omitted) (holding that “[t]he

testimony of an individual . . . is distinct from the testimony of an entity”).

       Said another way, a Rule 30(b)(6) deposition is a deposition of an entity, through a

representative designated by the entity, not a deposition of the person designated as the

representative. See Fed. R. Civ. P. 30(b)(6); Williams v. Sprint/United Mgmt. Co., No.

CIVA032200, 2006 WL 334643, at *1 (D. Kan. Feb. 8, 2006) (“[A] Rule 30(b)(6) deposition is

not the deposition of a person but rather of an entity.”). The Rule 30(b)(6) deposition should

therefore not count against the time allowed for the deposition of a person who also happens to

be designated as a representative, because the Rule 30(b)(6) deposition is not actually of the

individual, but of the entity. While courts have held that it is proper for a deponent to be

questioned as a Rule 30(b)(6) witness and as an individual fact witness in the same deposition,

see, e.g., Aydin & Co, LLC v. Jewelers Mut. Ins. Co., No. 2:07-CV-2780, 2010 WL 11519514, at

*3 (N.D. Ga., Mar. 23, 2010), that does mean that such depositions can only take place as one,

combined deposition.

       The Sabre court also addressed the potential for gamesmanship if only one combined

deposition is allowed of a Rule 30(b)(6) witness who is also a fact witness:

   If defendants’ interpretation were correct, and a person who is both an individual
   witness and a 30(b)(6) witness were presumptively subject to a single seven-hour
   deposition there would be substantial potential for over-reaching. For example, any
   entity that wanted to limit the testimony of an individual could accomplish that goal by
   designating the individual as a 30(b)(6) witness; under defendants’ interpretation, every
   minute spent conducting the 30(b)(6) deposition would be deducted from the time
   available to probe the witness’s individual knowledge. Conversely, defendants’
   interpretation would also permit an entity to curtail 30(b)(6) examinations by



                                                  9
    Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 10 of 13




   designating as a 30(b)(6) witness a person who previously testified for six-hours as an
   individual and has only one hour left on his or her presumptive seven-hour clock.

2001 WL 1590544, at *1. Similarly problematic, if Defendants deposed Mr. Peters as a fact

witness before requesting Rule 30(b)(6) depositions, Plaintiff’s theory of depositions would

unfairly prevent it from designating him as the Rule 30(b)(6) representative because he could not

be deposed further (absent a stipulation or court order).

       Plaintiff relies on In re Lincoln National COI Litigation, No. 16-cv-6605, 2019 WL

7582770 (E.D. Penn. July 15, 2019) to support its position that allowing two depositions of Mr.

Peters is burdensome and would provide Defendants with an unfair strategic advantage. The

court in In re Lincoln addressed whether a plaintiff could conduct a second Rule 30(b)(6)

deposition of an individual previously identified by the defendant corporation and deposed in a

Rule 30(b)(6) deposition by a different plaintiff. 2019 WL 7582770, at *1. The court held that

the requesting plaintiff had not shown good cause to allow a second Rule 30(b)(6) deposition of

a witness already deposed in a Rule 30(b)(6) capacity. Id. at *3. Such is not the case here. Here,

the Defendants are not seeking to depose Mr. Peters as a Rule 30(b)(6) witness twice. Instead,

they are seeking to depose him once as a fact witness and, separately seeking a Rule 30(b)(6)

deposition with the understanding that Plaintiff Cincinatti, not Defendants, get to decide who the

Rule 30(b)(6) witness(es) will be. To the extent Mr. Peters will be deposed twice (albeit in

different capacities), the 30(b)(6) deposition is the product of Plaintiff’s decision to designate

him as its representative.

       To be sure, the Court agrees that Defendants should not use two depositions to harass or

unreasonably burden Mr. Peters with duplicative questions when those questions have no

independent significance depending on whether they are answered in his representative or

individual capacity. See In re Motor Fuel Temperature Sales Practices Litig., No. 07-MD-1840,



                                                 10
    Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 11 of 13




2011 WL 13077509, at *2 (D. Kan. 2011) (reminding the deposing party that a second

deposition of a witness in his individual capacity is not a second chance to question the witness

as a corporate representative). The Court does not assume, however, that, for improper purposes,

Defendants are unnecessarily seeking to depose Mr. Peters twice.

       For the reasons set forth above, the Court denies Plaintiff’s Motion as to the deposition of

Victor Peters. Defendants can take two depositions of Mr. Peters, one as an individual fact

witness and one as a Rule 30(b)(6) witness, each subject to the 7-hour time limit in the Case

Management Order. In taking these depositions, however, Defendants must remain cognizant of

the capacity in which Mr. Peters is testifying and tailor their questions accordingly.

                                         CONCLUSION

       For the above reasons, the Court grants in part and denies in part Plaintiff’s Motion

Regarding Depositions (Doc. 96). In relation to the disputed topics (One and Eight) the Rule

30(b)(6) deposition shall proceed in accordance with this Order and the language below.

Regarding Topics Three, Five, Six, Seven, and Nine, the Rule 30(b)(6) deposition shall proceed

in accordance with the language to which the parties have agreed. For clarity, the Court repeats

that language below. Finally, the Court notes that it has stricken Topic Two and that the class

representative defendants have withdrawn Topic Four. Thus, the Rule 30(b)(6) deposition will

proceed as described in the various topics as follows:

   (1) The underwriting of any policies issued by You or consideration by You of any

       policies to be issued by You for coverage of Paul Donisthorpe; L. Helen Bennett,

       Judy Mahar, Scott Kominiak, and/or Liane Kerr, including but not limited to the

       Directors and Officers Liability Policy, BCN 0007591 issued by Cincinnati as




                                                 11
 Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 12 of 13




   described in Plaintiff’s Complaint and attached as Exhibit 3. The Court limits the

   temporal scope to policies issued in 2005 or thereafter.

(2) Stricken.

(3) The facts that Cincinnati believes supports the claims made in Count I, Count II, Count

   III, and Count IV of the Amended Complaint.

(4) Withdrawn.

(5) Part 1: The decisions made by Cincinnati related to the initial issuance of the Policy,

   subsequent renewals, and coverage for Donisthorpe and Desert State that is at issue in the

   Cincinnati lawsuit.

(5) Part 2: Cincinnati’s policies or procedures or practices related to attributing a material

   misrepresentation made by one insured to co-insured under the Cincinnati Policy at issue

   in this lawsuit.

(6) Your interpretation of the following terms contained in the Policy that is at issue in this

   litigation: “insured(s)”; “the insured(s)”; “insured entity”; “material misrepresentation”;

   and/or “wrongful act”.

(7) Cincinnati’s interpretation of language in the Insuring Agreement of the Policy issued by

   Cincinnati to Desert State that is at issue in this lawsuit with respect to the Class Action

   Lawsuit that is at issue in this litigation, including without limitation the language

   contained in the Insuring Agreement that “Cincinnati will pay on behalf of the

   ‘insureds’”.

(8) Communications between Cincinnati and Paul Donisthorpe; L. Helen Bennett; Judy

   Mahar; Scott Kominiak, and/or Liane Kerr regarding Cincinnati’s denial of coverage to

   Donisthorpe and Desert State alleged in Cincinnati’s Complaint.




                                             12
    Case 1:18-cv-00981-JCH-SCY Document 106 Filed 09/08/20 Page 13 of 13




   (9) Information received by Cincinnati regarding the application misrepresentations and

       nondisclosures alleged in Cincinnati’s Complaint and Amended Complaint; Cincinnati’s

       investigation into the application misrepresentations and nondisclosures alleged in

       Cincinnati’s Complaint and Amended Complaint; and the process undertaken by

       Cincinnati to make the coverage decision alleged in its Complaint and Amended

       Complaint regarding the application misrepresentations and nondisclosures alleged in

       Cincinnati’s Complaint and Amended Complaint.

       The Court further denies Plaintiff’s Motion for Protective Order Regarding Depositions

as to the deposition of Victor Peters. Defendants can take two depositions of Mr. Peters, one as

an individual fact witness and one as a Rule 30(b)(6) witness, each subject to the 7-hour time

limit in the Case Management Order.

       Because the deadline for discovery expired on August 28, 2020, and this case is set for

trial on January 25, 2021, the Court limits the parties to 30 days from the entry of this order to

conduct the above depositions.




                                              _____________________________________
                                              STEVEN C. YARBROUGH
                                              UNITED STATES MAGISTRATE JUDGE




                                                 13
